             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 1 of 10              FILED
                                                                               2021 May-12 PM 12:43
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

OHIO SECURITY INSURANCE                 )
COMPANY,                                )
                                        )
      Plaintiff,                        )
                                        )
VS.                                     ) Case No: _______________
                                        )
RESOURCEFUL SOLUTIONS 3, LLC;           )
COREY MONTREZ HARRIS; ALICIA            )
JOHNSON, as personal representative for )
the ESTATE OF GREGORY JOHNSON, )
                                        )
      Defendants.                       )

                 COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff Ohio Security Insurance Company (“Ohio Security”), by and

through its undersigned counsel, files this Complaint for Declaratory Judgment

against Resourceful Solutions 3, LLC (“Resourceful”), Corey Montrez Harris

(“Mr. Harris”), and Alicia Johnson, as personal representative for the Estate of

Gregory Johnson (the “Estate,” collectively with Resourceful and Mr. Harris, the

“Defendants”), and shows the Court as follows:

                                NATURE OF ACTION

         1.      Ohio Security brings this action pursuant to Federal Rule of Civil

Procedure 57 and 28 U.S.C. §§ 2201 and 2202 for a declaration regarding the

parties’ rights and obligations under a Commercial General Liability Policy No.



05753459.4                                 1
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 2 of 10




BLS (20) 60 24 01 70 issued to Resourceful (the “Policy”). Resourceful seeks

coverage under the Policy for a state court lawsuit filed against it arising out of an

alleged altercation at Marino’s Market Ensley (“Marino’s”) between Mr. Harris,

while allegedly working as an armed security guard employed by Resourceful, and

Gregory Johnson (hereinafter collectively the “Underlying Lawsuit”). But when

applying for the Policy, Resourceful misrepresented to Ohio Security that it was in

the business of interior renovations only, and omitted that it performed security

guard services, armed or otherwise. Resourceful’s misrepresentations and

omissions were material to the risk of loss, and Ohio Security would not have

issued the Policy at all or on the same terms if it had known about Resourceful’s

security guard services. Ohio Security therefore seeks a declaration that the Policy

is void based upon materials misrepresentations and omissions made by

Resourceful in its policy application and application process regarding the nature

of its business and whether it had any other business interests or activities.

                                     THE PARTIES

         2.      Ohio Security is a New Hampshire company with its principal place

of business in Massachusetts.

         3.      Resourceful is an Alabama limited liability company with its principal

place of business in Montgomery, Alabama. Upon information and belief, all

downstream members of Resourceful are Alabama citizens.



05753459.4                                   2
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 3 of 10




         4.      Upon information and belief, Mr. Harris is a citizen of Alabama.

         5.      Upon information and belief, the Estate is a citizen of Alabama.

                             JURISDICTION AND VENUE

         6.      Ohio Security and Defendants are citizens of different states. As more

fully set out below, the matter in controversy exceeds $75,000, exclusive of

interest, attorney’s fees, and costs. Thus, this Court has jurisdiction pursuant to 28

U.S.C. § 1332.

         7.      This Court has jurisdiction to “declare the rights and other legal

relations of any interested party seeking such declaration” pursuant to 29 U.S.C. §§

2201 and 2202. An actual and ripe controversy has arisen between the parties

regarding any coverage owed under the Policy.

         8.      A substantial part of the events, acts, and omissions giving rise to this

controversy occurred in this judicial district. Thus, this Court is the proper venue

pursuant to 28 U.S.C. § 1391.

                                     BACKGROUND

         9.      Resourceful first applied for general liability coverage with Ohio

Security in 2018.

         10.     Janice Harris (aka Janice Woodson) (“Woodson”) submitted the

application on Resourceful’s behalf through an online broker, Insureon.




05753459.4                                    3
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 4 of 10




         11.     In the 2018 application Woodson represented that Resourceful was in

the business of interior construction.

         12.     Woodson represented, among other things, that Resourceful did not

perform any work unrelated to interior construction and that 100% of its operations

came from residential remodeling/renovation work.

         13.     For   its   premium     basis,   Woodson   identified   $36,600   in

revenue/exposure under “Carpentry – Interior” and $10,000 under “Contractors-

Subcontr Work-Construction/Repair-Builders NOC.”

         14.     Based on these representations in Resourceful’s 2018 application

Ohio Security issued Resourceful Commercial General Liability Policy No.

BLS58680092 for the March 29, 2018 to March 29, 2019 policy period (the “2018

Policy”).

         15.     The 2018 Policy was cancelled prior to its expiration due to non-

payment on January 22, 2019.

         16.     In August 2019, Woodson contacted Ohio Security’s service center

about the status of Resourceful’s coverage. Ohio Security informed Woodson that

the 2018 Policy could not be reinstated but that she could apply for a policy re-

write with Ohio Security.

         17.     Woodson elected to pursue a policy re-write with Ohio Security on

Resourceful’s behalf and proceeded to confirm the information previously supplied



05753459.4                                   4
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 5 of 10




to Ohio Security in Resourceful’s 2018 application about the nature of

Resourceful’s business.

         18.     Woodson represented to Ohio Security that Resourceful’s “Nature of

Business/Description of Operations” was “interior renovations.” And when asked

“[a]re there any other business interests or activities of the named insured that are

not identified or scheduled on this policy,” Woodson answered “No.”

         19.     Woodson also represented to Ohio Security that the classification of

Resourceful’s interior renovation business was painting and dry wall or wallboard

installation and that it had no employees.

         20.     Based on these representations in Resourceful’s 2019 re-write

application Ohio Security issued Resourceful the Policy for the August 19, 2019 to

August 19, 2020 policy period.

         21.     The “Named Insured Business” was listed on the first page of the

Policy Declarations as “Renovations Interior.”

         22.     The Policy Declarations also identified Resourceful’s classification

codes as “Dry Wall or Wallboard Installation,” “Painting – Interior – Builders or

Structures,” and “Contractors – Subcontracted Work – In Connection With

Construction, Repair or Erection Of Buildings NOC.”

         23.     Through the Policy’s Commercial Liability Conditions, Resourceful

represented that, by accepting the Policy, it agreed that these statements in the



05753459.4                                   5
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 6 of 10




Policy Declarations are accurate and complete; that these statements are based on

representations Resourceful made to Ohio Security; and that Ohio Security issued

the Policy in reliance on these representations.

                 6. Representations
                 By accepting this policy, you agree:
                 a. The statements in the Declarations are
                    accurate and complete;
                 b. Those statements are based upon representations
                    you made to us; and
                 c. We have issued this policy in reliance
                    upon your representations.

         24.     Unbeknownst to Ohio Security, at the time Resourceful applied for

the Policy, it had an active security license from the Alabama Security Regulatory

Board and was actively engaged in providing armed security guard services to

third-parties, including Marino’s.

         25.     At no point did Woodson, or anyone else on Resourceful’s behalf,

inform Ohio Security that Resourceful provided security guard services, armed or

otherwise, as part of its business.

         26.     Ohio Security would not have issued the Policy at all or on the same

terms if it had known that that Resourceful provided security guard services, armed

or otherwise, as part of its business.




05753459.4                                   6
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 7 of 10




         27.     On or about May 8, 2020, the Estate filed the Underlying Lawsuit

against Harris and Marino’s. The Estate subsequently filed an Amended Complaint

on or about July 20, 2020, naming Resourceful as a defendant.

         28.     The Estate alleges that there was a physical confrontation between

Harris and Gregory Johnson at Marino’s on or about April 16, and that Harris

asphyxiated Johnson resulting in his death.

         29.     The Estate further alleges that, at the time of the altercation, Harris

was working as an armed security officer for Marino’s, that he was employed by

Resourceful to provide such security guard services to Marino’s, and that he was

acting within the line and scope of his employment for Resourceful.

         30.     Based   on   these   allegations,   the   Estate   brings   claims   for

negligence/wantonness, respondeat superior, negligent/wanton hiring, training,

supervision, and retention, and wrongful death against Harris and Resourceful.

                                        COUNT I

    DECLARATORY JUDGMENT BASED ON MISREPRESENTATIONS
          AND OMISSIONS IN THE POLICY APPLICATION

         31.     Ohio Security repeats and incorporates the allegations contained in all

prior paragraphs of the Complaint as though fully set forth herein.

         32.     Prior to issuing the Policy, Ohio Security requested that Resourceful

disclose relevant and material information about the nature of its business, the




05753459.4                                   7
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 8 of 10




classification of its business, and whether Resourceful had any other business

interests or activities.

         33.     In response, Resourceful disclosed that the nature of its business was

interior renovations, the classification was painting and drywall installation, and

that it did not have any other business interest or activities.

         34.     Resourceful’s representations were false given that Resourceful had a

security license from the Alabama Security Regulatory Board and provided

security guards to Marino’s.

         35.     Resourceful therefore made misrepresentations and omissions in its

application for the Policy.

         36.     Such misrepresentations and omissions were material to the risk of

loss, and Ohio Security would not have issued the Policy at all or on the same

terms if it had known about Resourceful’s other business interests, including but

not limited to, it’s security guard services.

         37.     As a result of Resourceful’s misrepresentations and omissions, the

Policy is void under its plain terms, and Ohio Security is entitled to rescind the

Policy under Alabama Code § 6-5-100, et seq. and/or Alabama Code § 27-14-7(a).

         38.     Ohio Security is entitled to a judicial declaration stating that: (a) the

Policy did not take effect due to the misrepresentations and omissions in the Policy

Application, (b) the Policy is void as a result of the misrepresentations and



05753459.4                                    8
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 9 of 10




omissions, and (c) that Ohio Security has no duty to defend and/or indemnify

Resourceful or Harris in connection with the Underlying Lawsuit.

                                 RELIEF REQUESTED

         WHEREFORE, Ohio Security respectfully asks for the following relief:

         A.      A declaration that the Policy is void and that Ohio Security is entitled

                 to rescind the Policy;

         B.      A declaration that Ohio Security has no duty to defend and/or

                 indemnify Resourceful or Harris in connection with the Underlying

                 Lawsuit; and

         C.      Such other, further, or different relief to which Ohio Security may be

                 entitled.

         Respectfully submitted this 12th day of May, 2021.

                                           Respectfully submitted,


                                           /s/ Joshua B. Baker
                                           Joshua B. Baker
                                           Joshua R. Hess
                                           Maynard, Cooper & Gale, P.C.
                                           1901 Sixth Avenue North, Suite 1700
                                           Birmingham, Alabama 35203
                                           Phone: (205) 254-1000
                                           Fax: (205) 254-1999
                                           jbaker@maynardcooper.com
                                           jhess@maynardcooper.com
                                           Attorneys for Ohio Security Insurance
                                           Company



05753459.4                                   9
             Case 2:21-cv-00664-SGC Document 1 Filed 05/12/21 Page 10 of 10




    THE PLAINTIFF REQUESTS SERVICE OF THE DEFENDANTS VIA
             CERTIFIED MAIL TO THE FOLLOWING:

Resourceful Solutions 3, LLC
c/o Registered Agent Cory Marshall
955 Wellington Street
Mobile, AL 36617

Corey Montrez Harris
4313 Richard M. Scrushy Parkway
Fairfield, AL 35064

Alicia Johnson, as personal representative for the Estate of Gregory Johnson
c/o Sara L. Williams
Shunnarah Injury Lawyers, P.C.
3626 Clairmont Avenue
Birmingham, AL 35222




05753459.4                                 10
